Citation Nr: 1341687	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  03-17 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected right and left knee disabilities.

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected right and left knee disabilities.

3.  Entitlement to an initial disability rating in excess of 10 percent for chondromalacia of the right knee, post operative.  

4.  Entitlement to an initial disability rating in excess of 10 percent for patellofemoral syndrome, left knee (previously called chondromalacia of the left knee). 


REPRESENTATION

Appellant represented by:	Lori Chism, Attorney-at-Law


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from May 1979 to October 1980. 

The issue of entitlement to an initial higher rating for the Veteran's service-connected left knee disability comes before the Board of Veterans' Appeals (Board) from an April 2011 March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for patellofemoral syndrome of the left knee and assigned a 10 percent disability rating. 

The issue of entitlement to an initial rating in excess of 10 percent for chondromalacia of the right knee comes before the Board from a November 2003 rating decision of the RO, which granted service connection for this disability and assigned a 10 percent rating.  The remaining service connection issues come before the Board from a March 2005 rating decision, which denied service connection for a low back disability and bilateral hip disability.   

In January 2008, the Board issued a decision in which it granted service connection for left knee chondromalacia patella and denied the issues of entitlement to service connection for a bilateral hip disability, entitlement to an earlier effective date for service connection for the right knee disabilities and whether there was clear and unmistakable error in a February 1987 rating decision.  The Board remanded the issues of entitlement to an initial disability rating in excess of 10 percent for chondromalacia of the right knee, and entitlement to service connection for a low back disorder.  

The Veteran subsequently appealed the issues denied by the Board to the United States Court of Appeals for Veterans Claims (Court).  In December 2008, the Secretary of Veterans Affairs (Secretary) and the Veteran, through her attorney, filed a Joint Motion to Remand (JMR) requesting that the issue of entitlement to service connection for a bilateral hip disability be remanded to the Board for further action and that all of the other remaining issues be dismissed.  That motion was granted by the Court in December 2008.

In March 2009, the Board remanded the issue of service connection for a bilateral hip disability for development consistent with the JMR.  The Board also observed that the issues of entitlement to an initial disability rating in excess of 10 percent for chondromalacia of the right knee, and entitlement to service connection for a low back disorder had not been resolved and were currently under development by the Appeals Managements Center (AMC), in Washington, D.C.  As such, they were not addressed in the remand. 

Further, the issue of entitlement to a total disability rating based on individual unemployability was also on appeal.  However, a subsequent rating decision issued in September 2013 granted this matter.  Thus, this issue is no longer in appellate status. 

The Board also notes that the issues of entitlement to earlier effective dates for the grant of service connection for the Veteran's left knee disability and depression as well as entitlement to an increased rating for depression were also appealed by the Veteran.  The RO issued statements of the case with respect to these issues in September 2013.  However, the Veteran did not submit a substantive appeal with respect to these issues.  As such, these issues are also no longer in appellate status.  

As a final preliminary matter, the Board observes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims folder associated with the Veteran's claims.  With the exception of additional VA treatment records dated to September 2013, a review of the documents in such folder reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of these matters, a remand is necessary before the Veteran's claims on appeal can be adjudicated.

With respect to the issues of an initial higher rating for the right knee chondromalacia and service connection for a low back disorder, as noted above, the Board remanded these issues in January 2008 to obtain additional private treatment records and afford the Veteran a VA examination with opinion.  The Board then directed the RO to review all the evidence received since the last prior adjudication and readjudicate the Veteran's claims.  While additional private treatment records were obtained and the Veteran was afforded a VA examination in June 2009, it does not appear that the RO issued a supplemental statement of the case (SSOC) with respect to these issues.  In April 2011 and September 2013, the RO issues SSOCs addressing the other issues on appeal, but it did not readjudicate the issues of an initial higher rating for the Veteran's chondromalacia of the right knee and service connection for low back.  

Where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance.  In such situations the Board must remand back to RO for further development.  See Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 104-05.  Thus, in order to afford the Veteran his full procedural rights, this case must also be returned so that an SSOC addressing the additional evidence can be issued.  See 38 C.F.R. § 19.31 (2013).  

With respect to the issues of entitlement to higher ratings for the right and left knee disabilities on appeal, the Veteran was most recently afforded a VA examination in June 2009, over four years ago.  In subsequent statements of record, specifically in July 2012, the Veteran has indicated that her knees have increased in severity since this examination.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, based on the Veteran's statements, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's right and left knee disabilities on appeal.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

With respect to the issues of service connection for low back and bilateral hip disabilities, in the Board's prior remands, the RO was directed to afford the Veteran a VA examination with etiological opinion.  At the June 2009 VA examination, the examiner determined that these disabilities were not caused by or a result of the Veteran's right knee disorder.  The examiner rationalized that the low back disability appeared to be the result of a single incident rather than a cumulative injury from an antalgic gait caused by a knee disorder.  Moreover, he continued that the hip strain was more likely related to the low back disorder and if the hip problem were unilateral, it would be more compatible with knee.  However, the VA examiner did not provide an opinion as to whether the Veteran's low back and bilateral hip disabilities were aggravated by her service-connected right knee disability as directed in the prior Board remands.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  See Stegall v. West, 11 Vet. App 268 (1998).  Moreover, subsequent to this examination, the RO effectuated the Board's prior decision and granted service connection for the Veteran's left knee disability.  However, no opinion has been given as to whether the Veteran's disabilities are related to both knee disabilities, especially given the prior examiner's opinion about a possible relation to one hip being related to the knee.  Thus, given these deficiencies, the Board finds that a remand is necessary to afford the Veteran another VA examination.  

The Board observes that the Veteran has identified private providers that have provided treatment for her disabilities and the RO has requested such records.  While records from Dr. R.F. have been associated with the record, despite two requests to the other providers, the RO has not received any additional records and has informed the Veteran of this fact.  Nevertheless, in light of the need to remand, the RO should afford the Veteran the opportunity to identify and submit any authorizations for additional private providers not previously submitted.

Lastly, it appears that the Veteran receives continuing treatment at the VA.  As noted above, the most recent treatment records located on Virtual VA date from September 2013.  As VA medical records are constructively of record and must be obtained, the RO should obtain VA treatment records dated from September 2013 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that she identify and submit additional authorizations for any additional private treatment providers for which she has not already submitted authorization.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The RO should obtain additional VA treatment records dated from September 2013 to the present.  

3.  After obtaining any additional treatment records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of her service-connected left and right knee disabilities.  The claims file must be made available to the examiner for review in connection with the examination.  Any medically indicated tests, such as x-rays, should be accomplished.  Examination findings should be reported to allow for application of pertinent rating criteria for knee disabilities.  The examination report must include ranges of motion, with notations as to the degree of motion at which the Veteran experiences pain, if any.  The examiner should identify and completely describe any other current symptomatology, to include any instability or subluxation. 

4.  After obtaining any additional treatment records, the Veteran should be afforded a VA examination to determine the nature and etiology of any current bilateral hip and low back disabilities.  It is imperative that the claims file be made available to the examiner for review in connection with the examination, to specifically include these remand instructions.  All medically necessary tests should be performed.  The examiner should clearly delineate all disabilities of the hips and low back.  After reviewing the claims file and examining the Veteran, the examiner should offer an opinion as to the following for each diagnosed disability: 

a)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed bilateral hip and/or low back disability is proximately due to, or caused by, the Veteran's service-connected right and left knee disabilities. 

b)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed bilateral hip and/or low back disability has been aggravated by the Veteran's service-connected right and left knee disabilities.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles.  

5.  In the interest of avoiding future remand, the RO should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports.  The RO should also determine whether any additional opinions are needed.  For example, if service connection is granted for a low back disability, an opinion may be necessary to determine whether the Veteran's bilateral hip disability is secondary to the low back disability.  

6.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and her representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


